DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
Election/Restrictions
The amendment to claims 10, 13, 17-20 has the effect of making those claims read on the elected species.  Thus, the claims have been rejoined and fully examined below.  
Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, in line 2, “connector includes” should be “connectors include”.  In line 5, the extraneous “rod” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0247626 (Taylor) in view of U.S. Patent Application Publication No. 2008/0021456 (Gupta).
Regarding claims 1, 3, and 22, Taylor discloses a cross connector system (20), comprising: a bar arm (28); a first laterally placed cross connector (24) supported by a first end of the bar arm, the first laterally placed cross connector configured to accommodate and retain a first rod (R) (see Figs. 1-3); a second laterally placed cross connector (24b) supported by a second end of the bar arm, the second laterally placed cross connector configured to accommodate and retain a second rod (R) (see Figs. 1-3).
Taylor fails to disclose at least one tulip head secured to the bar arm and configured to translate laterally and rotate to accommodate a third rod (claim 1); wherein the bar arm includes a second tulip head secured thereto (claim 3); wherein the second tulip head is configured to translate laterally and rotate to accommodate a fourth rod (claim 22).  However, Taylor discloses that that its system can be configured for engagement with three or more spinal rods R (see paragraph [0035]).  Taylor also suggests that the spinal rods can be angulated relative to each other and be adjustably spaced relative to each other (see paragraph [0033]).  Gupta discloses a cross connector system (100) that includes a bar arm (6), wherein first and second tulip heads (11/12) are secured to the bar arm, the first and second tulips configured to translate laterally and rotate (see paragraphs [0036], [0046], and [0053]) to accommodate respective rods (15/16).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bar arm of Taylor to include first and second tulip heads secured to the bar arm, the tulip heads configured to translate laterally and rotate to accommodate third and fourth rods, respectively, as suggested by Gupta as Taylor suggests the system can be modified to accommodate three or more spinal rods (see Taylor, paragraph [0035]); Taylor suggests the system can be configured to allow the spinal rods to be angularly and laterally adjustable relative to each other (see paragraph [0033]); and Gupta suggests using tulip heads secured to the bar arm, the tulip heads angularly and laterally adjustable, in order to facilitate placement of spinal rods based on patient anatomy and to implement an intended corrective effect (see Gupta, paragraph [0053]). 
Regarding claims 10, 13, and 20, Taylor discloses a method of implanting a cross connector system (20), comprising: coupling a first laterally placed cross connector (24) disposed on a first end of a bar arm (28) to a first rod (R) implanted within a patient’s spine (see Fig. 1 and paragraph [0051]); coupling a second laterally placed cross connector (24b) disposed on a second end of the bar arm to a second rod (R) implanted within a patient’s body (see Fig.1 and paragraph [0051]).
Taylor fails to disclose securing a first tulip head secured to the bar arm, the first tulip head configured to translate laterally and rotate to accommodate a third rod (claim 10); wherein the bar arm includes a second tulip head secured thereto (claim 13); wherein the second tulip head is configured to translate laterally and rotate to accommodate a fourth rod (claim 20).  However, Taylor discloses that that its system can be configured for engagement with three or more spinal rods R (see paragraph [0035]).  Taylor also suggests that the spinal rods can be angulated relative to each other and be adjustably spaced relative to each other (see paragraph [0033]).  Gupta discloses a method of implanting a cross connector system (100) that includes securing first and second tulip heads (11/12) to a bar arm (6), the first and second tulips configured to translate laterally and rotate (see paragraphs [0036], [0046], and [0053]) to accommodate respective rods (15/16).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bar arm in the method of Taylor to include first and second tulip heads secured to the bar arm, the tulip heads configured to translate laterally and rotate to accommodate third and fourth rods, respectively, as suggested by Gupta as Taylor suggests the system used in the method can be modified to accommodate three or more spinal rods (see Taylor, paragraph [0035]); Taylor suggests the system can be configured to allow the spinal rods to be angularly and laterally adjustable relative to each other (see paragraph [0033]); and Gupta suggests using tulip heads secured to the bar arm, the tulip heads angularly and laterally adjustable, in order to facilitate placement of spinal rods based on patient anatomy and to implement an intended corrective effect (see Gupta, paragraph [0053]). 
Regarding claims 7, Taylor discloses wherein the first laterally placed connector (24a) includes a first recess (S) disposed on a lower side of the first laterally placed connector (see Fig. 9), the first recess on the lower side configured to receive the first rod (see Fig. 1 and paragraph [0042]).
Regarding claims 8 and 18, Taylor discloses further comprising at least one pedicle screw secured to the first or second rod (see paragraphs [0029] and [0030]).  Gupta also suggests it would be obvious for the system to comprise at least one pedicle screw (16/17) secured to the third rod (see paragraph [0035] and Fig. 1) in order to facilitate anchoring of the system to the spine.  
Regarding claims 9 and 19, Taylor suggests wherein the bar arm includes at least one bend zone disposed therein (see paragraph [0033]), and it would be obvious to modify the system of Taylor in view of Gupta to include at least one bend zone in the bar arm in order to allow the bar arm to conform to the spinal anatomy of the patient (see Taylor, paragraph [0033]).  
Regarding claim 17, Taylor discloses wherein the first and second laterally placed connectors (24) include at least one recess (S) disposed on a lower side of each laterally placed connector (see Fig. 9), the at least one recess on the lower side configured to receive the first or second rod (see Fig. 1 and paragraph [0042]).
Regarding claim 21, Taylor discloses wherein the second laterally placed connector (24b) includes a second recess (S) disposed on a lower side of the second laterally placed connector (see Fig. 9), the second recess on the lower side configured to receive the second rod (see Fig. 1 and paragraph [0042]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-10, 13, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related cross connector systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773